      Case 1:19-cv-03081-JTR         ECF No. 16   filed 04/27/20   PageID.1443 Page 1 of 12




 1
 2
 3
                                                                                    FILED IN THE
 4                                                                              U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT OF WASHINGTON

 5
                                                                           Apr 27, 2020
 6                                UNITED STATES DISTRICT COURT                 SEAN F. MCAVOY, CLERK


 7                           EASTERN DISTRICT OF WASHINGTON
 8
 9   MICHELE M.,                                      No. 1:19-CV-03081-JTR
10
                       Plaintiff,
11
12                           v.                       ORDER GRANTING DEFENDANT’S
                                                      MOTION FOR SUMMARY
13   ANDREW M. SAUL,                                  JUDGMENT
14   COMMISSIONER OF SOCIAL
     SECURITY,1
15
16                     Defendant.
17
              BEFORE THE COURT are cross-motions for summary judgment. ECF
18
     No. 13, 14. Attorney D. James Tree represents Michele M. (Plaintiff); Special
19
     Assistant United States Attorney Alexis Toma represents the Commissioner of
20
     Social Security (Defendant). The parties have consented to proceed before a
21
     magistrate judge. ECF No. 7. After reviewing the administrative record and the
22
     briefs filed by the parties, the Court GRANTS Defendant’s Motion for Summary
23
     Judgment and DENIES Plaintiff’s Motion for Summary Judgment.
24
25            1
                  Andrew M. Saul is now the Commissioner of the Social Security
26   Administration. Accordingly, the Court substitutes Andrew M. Saul as the
27   Defendant and directs the Clerk to update the docket sheet. See Fed. R. Civ. P.
28   25(d).


     ORDER GRANTING DEFENDANT’S MOTION . . . - 1
      Case 1:19-cv-03081-JTR    ECF No. 16      filed 04/27/20   PageID.1444 Page 2 of 12




 1                                    JURISDICTION
 2         Plaintiff filed applications for Disability Insurance Benefits and
 3   Supplemental Security Income on January 21, 2016, alleging disability since
 4   September 30, 2015 due to insulin-dependent diabetes, bipolar disorder,
 5   depression, and back pain. Tr. 103. The applications were denied initially and
 6   upon reconsideration. Tr. 153-56, 159-64. Administrative Law Judge (ALJ) Keith
 7   Allred held a hearing on November 17, 2017, Tr. 51-79, and issued an unfavorable
 8   decision on April 10, 2018, Tr. 15-28. Plaintiff requested review from the Appeals
 9   Council. Tr. 214. The Appeals Council denied the request for review on February
10   21, 2019. Tr. 1-5. The ALJ’s April 2018 decision became the final decision of the
11   Commissioner, which is appealable to the district court pursuant to 42 U.S.C. §
12   405(g). Plaintiff filed this action for judicial review on April 22, 2019. ECF No.
13   1.
14                               STATEMENT OF FACTS
15         Plaintiff was born in 1984 and was 31 years old as of her alleged onset date.
16   Tr. 27. She has a high school education and a work history consisting primarily of
17   cashiering and fast food work. Tr. 58, 501. She has struggled with diabetes since
18   she was a child and even with an insulin pump has had difficulty controlling her
19   blood sugars. Tr. 664, 921, 1034. In late 2015 she developed back pain and
20   eventually underwent surgery in April 2016 for a herniated disc. Tr. 633, 872, 990.
21   Though she initially experienced relief for a few months, by August her back pain
22   had returned and imaging revealed re-herniation of the disc. Tr. 1123, 1144, 1232-
23   33. After epidural steroid injections failed to provide relief, she underwent surgery
24   again in January 2017, for a laminectomy, discectomy, and spinal fusion of L4-5.
25   Tr. 1000, 1004, 1128. During the relevant period she also engaged in counseling,
26   and in 2016 completed a 12-week course of trauma therapy, which she reported to
27   be helpful. Tr. 66-67, 1176, 1180, 1215.
28                              STANDARD OF REVIEW


     ORDER GRANTING DEFENDANT’S MOTION . . . - 2
      Case 1:19-cv-03081-JTR      ECF No. 16    filed 04/27/20   PageID.1445 Page 3 of 12




 1         The ALJ is responsible for determining credibility, resolving conflicts in
 2   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
 3   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
 4   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
 5   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
 6   only if it is not supported by substantial evidence or if it is based on legal error.
 7   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
 8   defined as being more than a mere scintilla, but less than a preponderance. Id. at
 9   1098. Put another way, substantial evidence is such relevant evidence as a
10   reasonable mind might accept as adequate to support a conclusion. Richardson v.
11   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
12   rational interpretation, the Court may not substitute its judgment for that of the
13   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
14   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
15   administrative findings, or if conflicting evidence supports a finding of either
16   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
17   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
18   supported by substantial evidence will be set aside if the proper legal standards
19   were not applied in weighing the evidence and making the decision. Brawner v.
20   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
21                       SEQUENTIAL EVALUATION PROCESS
22         The Commissioner has established a five-step sequential evaluation process
23   for determining whether a person is disabled. 20 C.F.R. §§ 404.1520(a),
24   416.920(a); Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through
25   four, the burden of proof rests upon the claimant to establish a prima facie case of
26   entitlement to disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is
27   met once a claimant establishes that a physical or mental impairment prevents the
28   claimant from engaging in past relevant work. 20 C.F.R. §§ 404.1520(a)(4),


     ORDER GRANTING DEFENDANT’S MOTION . . . - 3
      Case 1:19-cv-03081-JTR      ECF No. 16    filed 04/27/20   PageID.1446 Page 4 of 12




 1   416.920(a)(4). If a claimant cannot perform past relevant work, the ALJ proceeds
 2   to step five, and the burden shifts to the Commissioner to show (1) the claimant
 3   can make an adjustment to other work; and (2) the claimant can perform specific
 4   jobs that exist in the national economy. Batson v. Comm’r of Soc. Sec. Admin.,
 5   359 F.3d 1190, 1193-94 (9th Cir. 2004). If a claimant cannot make an adjustment
 6   to other work in the national economy, the claimant will be found disabled. 20
 7   C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).
 8                             ADMINISTRATIVE DECISION
 9         On April 10, 2018, the ALJ issued a decision finding Plaintiff was not
10   disabled as defined in the Social Security Act.
11         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
12   activity since the alleged onset date. Tr. 18.
13         At step two, the ALJ determined Plaintiff had the following severe
14   impairment: diabetes mellitus, affective disorder, and spine disorder.2 Id.
15         At step three, the ALJ found Plaintiff did not have an impairment or
16   combination of impairments that met or medically equaled the severity of one of
17   the listed impairments. Tr. 20.
18         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
19   she could perform light work with the following specific limitations:
20
           lift/carry 20 pounds occasionally and 10 pounds frequently, sit for 6/8
21         hours and stand/walk for 6/8 hours, except the claimant can frequently
22         climb, balance, stoop, kneel, crouch, crawl.
23   Tr. 20.
24
25
26         2
               Though the ALJ listed affective disorder as severe in this finding, the
27   explanation indicated that the ALJ actually found affective disorder to be non-
28   severe. Tr. 19-20.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 4
      Case 1:19-cv-03081-JTR     ECF No. 16     filed 04/27/20   PageID.1447 Page 5 of 12




 1         At step four, the ALJ found Plaintiff was capable of performing her past
 2   relevant work as a cashier and fast food worker. Tr. 26.
 3         Despite making dispositive step four findings, the ALJ alternatively found at
 4   step five that, based on the testimony of the vocational expert, and considering
 5   Plaintiff’s age, education, work experience, and RFC, there were jobs that existed
 6   in significant numbers in the national economy that Plaintiff was capable of
 7   performing, including the jobs of cleaner/housekeeping, packing line worker, and
 8   production assembler. Tr. 27-28.
 9         The ALJ thus concluded Plaintiff was not under a disability within the
10   meaning of the Social Security Act at any time from the alleged onset date through
11   the date of the decision. Tr. 28.
12                                          ISSUES
13         The question presented is whether substantial evidence supports the ALJ’s
14   decision denying benefits and, if so, whether that decision is based on proper legal
15   standards.
16         Plaintiff contends the ALJ erred by (1) improperly evaluating the medical
17   opinion evidence; (2) failing to fully credit Plaintiff’s testimony; and (3) failing to
18   properly assess the severe impairments at step two.
19                                       DISCUSSION
20   1.    Plaintiff’s symptom statements
21         Plaintiff alleges the ALJ erred in rejecting her symptom testimony without
22   providing adequate reasons. ECF No. 13 at 14-19.
23         It is the province of the ALJ to make credibility determinations. Andrews v.
24   Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). However, the ALJ’s findings must be
25   supported by specific cogent reasons. Rashad v. Sullivan, 903 F.2d 1229, 1231
26   (9th Cir. 1990). Absent affirmative evidence of malingering, the ALJ’s reasons for
27   rejecting a claimant’s testimony must be “specific, clear and convincing.” Smolen
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 5
      Case 1:19-cv-03081-JTR     ECF No. 16    filed 04/27/20   PageID.1448 Page 6 of 12




 1   v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); Lester v. Chater, 81 F.3d 821, 834
 2   (9th Cir. 1995).
 3         The ALJ found Plaintiff’s medically determinable impairments could
 4   reasonably be expected to cause some of the alleged symptoms; however, he found
 5   Plaintiff’s statements concerning the intensity, persistence and limiting effects of
 6   her symptoms were not entirely consistent with the medical evidence and other
 7   evidence in the record. Tr. 22. The ALJ found Plaintiff’s allegations to be
 8   undermined by the records demonstrating resolution of her mental health issues
 9   with treatment, the objective evidence regarding her back, her improvement
10   following her second back surgery, and her demonstrated daily activities. He
11   additionally found her diabetes to be controlled at times, and expressed skepticism
12   that Plaintiff was doing everything to manage her condition, and questioned
13   whether she truly had neuropathy. The ALJ also indicated Plaintiff’s reported
14   limitations could have been complicated by obesity and pregnancy, rather than just
15   her back condition and diabetes. Finally, he found there to be evidence of possible
16   exaggeration, and found the record to suggest Plaintiff was not motivated to work
17   consistently. Tr. 22-24.
18         Plaintiff argues the ALJ’s rationale is not supported by substantial evidence
19   and takes facts and findings out of context, particularly regarding the objective
20   findings of her back condition. She argues the ALJ’s suggestion that Plaintiff was
21   non-compliant with her diabetes care is pure speculation, as none of her providers
22   mentioned non-compliance, and the discussion regarding whether she has
23   neuropathy or not relied on evidence from prior to the alleged onset date. ECF No.
24   13 at 17-19.
25         Defendant asserts the ALJ adequately explained his rationale, and notes
26   Plaintiff failed to challenge a number of the reasons, thus waiving her right to do
27   so. ECF No. 14 at 4-13.
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 6
      Case 1:19-cv-03081-JTR     ECF No. 16     filed 04/27/20   PageID.1449 Page 7 of 12




 1         The Court finds that the ALJ’s reasoning is supported by substantial
 2   evidence. In assessing a claimant’s subjective symptom complaints, an ALJ may
 3   consider the claimant’s daily activities, precipitating and aggravating factors, and
 4   the type and effectiveness of treatments. 20 C.F.R. §§ 404.1529(c)(3),
 5   416.929(c)(3). A claimant’s daily activities may support an adverse credibility
 6   finding if the activities contradict her other testimony. Orn v. Astrue, 495 F.3d
 7   625, 639 (9th Cir. 2007). A limited work history and evidence that a claimant has
 8   “shown little propensity to work in her lifetime” can be a specific, clear and
 9   convincing reason for discounting her testimony. Thomas v. Barnhart, 278 F.3d
10   947, 959 (9th Cir. 2002). Although it cannot serve as the sole ground for rejecting
11   a claimant’s symptom statements, objective medical evidence is a “relevant factor
12   in determining the severity of the claimant’s pain and its disabling effects.”
13   Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001). The ALJ reasonably
14   interpreted the record in finding all of these factors to undermine the reliability of
15   Plaintiff’s allegations. While Plaintiff argues for an alternative interpretation of
16   the record, the ALJ pointed to substantial evidence to support his interpretation.
17   “If the evidence can reasonably support either affirming or reversing a decision, we
18   may not substitute our judgment for that of the Commissioner.” Lingenfelter v.
19   Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (internal quotes and citation omitted).
20         While the Court agrees with Plaintiff that the ALJ’s discussion regarding
21   possible non-compliance and the sufficiency of the neuropathy diagnosis are not
22   supported by substantial evidence, the ALJ offered sufficient additional reasons to
23   support his assessment. See Carmickle v. Comm'r Soc. Sec. Admin, 533 F.3d 1155,
24   1163 (9th Cir. 2008) (upholding an adverse credibility finding where the ALJ
25   provided four reasons to discredit the claimant, two of which were invalid); Batson
26   v. Comm'r of Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004) (affirming a
27   credibility finding where one of several reasons was unsupported by the record);
28   Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008) (an error is harmless


     ORDER GRANTING DEFENDANT’S MOTION . . . - 7
      Case 1:19-cv-03081-JTR     ECF No. 16     filed 04/27/20   PageID.1450 Page 8 of 12




 1   when “it is clear from the record that the . . . error was inconsequential to the
 2   ultimate nondisability determination”). The ALJ’s finding that Plaintiff’s alleged
 3   symptoms are not entirely consistent with the record is supported by substantial
 4   evidence.
 5   2.    Opinion evidence
 6         Plaintiff alleges the ALJ improperly rejected the opinion of Plaintiff’s
 7   treating counselor and assigned undue weight to the state agency reviewing
 8   doctors. ECF No. 13 at 9-14.
 9         a. Treating counselor Ivonne Garcia, MHP, MSW
10         An ALJ may discount the opinion of an “other source,” if he provides
11   “reasons germane to each witness for doing so.” Molina v. Astrue, 674 F.3d 1104,
12   1111 (9th Cir. 2012).
13         Plaintiff’s treating counselor, Ivonne Garcia, completed a medical source
14   statement in August 2017 regarding Plaintiff’s mental functional abilities. Tr.
15   1117-20. She opined Plaintiff had mostly mild to moderate limitations in her
16   ability to complete work-related functions, but stated Plaintiff would have marked
17   limitations in: her ability to work in coordination with or proximity to others
18   without being distracted by them; the ability to make simple work-related
19   decisions; and the ability to complete a normal workweek without interruptions
20   from psychologically-based symptoms. Tr. 1117-18. She further stated Plaintiff
21   was likely to be off-task 12-20% of the time during a work week, and would likely
22   miss three days of work per month. Tr. 1119.
23         The ALJ gave this opinion little weight, finding it to be inconsistent with the
24   numerous mental status examinations in the record, Plaintiff’s reported daily
25   activities, and Plaintiff’s improvement in mental functioning with treatment. Tr.
26   25. The ALJ also found Ms. Garcia’s opinion to be contradicted by the opinion of
27   examining doctor R.A. Cline offered three months earlier, which found Plaintiff’s
28   mental health issues had resolved. Id.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 8
      Case 1:19-cv-03081-JTR     ECF No. 16    filed 04/27/20   PageID.1451 Page 9 of 12




 1         Plaintiff argues the ALJ should have given more weight to Ms. Garcia over
 2   Dr. Cline because of Ms. Garcia’s treating relationship with Plaintiff. ECF No. 13
 3   at 12. She further argues the ALJ’s finding of inconsistencies did not take into
 4   account that Ms. Garcia’s opinion referred to Plaintiff’s ability to maintain mental
 5   functioning over a sustained 40-hour workweek, whereas the mental status exams
 6   and daily activities show only a snapshot of Plaintiff’s abilities. Id. Finally,
 7   Plaintiff argues that her improvement with treatment does not foreclose the ALJ
 8   finding her disabled at least for a twelve-month period prior to her completion of
 9   therapy. Id. at 13.
10         The Court finds the ALJ did not err in his evaluation. The consistency of a
11   medical opinion with the record as a whole and other opinion evidence is a
12   germane factor for an ALJ to consider in evaluating the weight due to an “other
13   source.” 20 C.F.R. §§ 404.1527(f), 416.927(f). The various normal mental status
14   exams throughout the record and the contradictory opinion from Dr. Cline
15   constitute substantial evidence the ALJ was justified in relying on in according
16   little weight to Ms. Garcia’s opinion. Furthermore, the ALJ reasonably found
17   improvement with treatment, as a few months before Ms. Garcia completed her
18   statement Plaintiff indicated treatment was successful and she was ready to stop
19   therapy and was considering returning to work. Tr. 1157-60, 1162. She had only
20   recently reengaged in services with Ms. Garcia due to needing assistance
21   processing a miscarriage. Tr. 1152. The ALJ did not err in his rejection of Ms.
22   Garcia’s opinion.
23         b. State agency opinions
24         At the initial and reconsideration stages, the state agency consulting doctors
25   found Plaintiff capable of performing light work with limitations on various
26   postural activities. Tr. 108-09, 134. The ALJ gave these opinions considerable
27   weight, finding them generally consistent with the medical record and Plaintiff’s
28   daily activities. Tr. 24.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 9
     Case 1:19-cv-03081-JTR     ECF No. 16    filed 04/27/20   PageID.1452 Page 10 of 12




 1         Plaintiff argues the ALJ erred in giving the most weight to the state agency
 2   opinions, as they were based on only a portion of the record and preceded
 3   Plaintiff’s second back surgery after re-herniation of her disc. ECF No. 13 at 9-11.
 4   Plaintiff argues the ALJ’s conclusions that Plaintiff’s second surgery was
 5   successful and that the treatment records support the state agency opinions are not
 6   supported by substantial evidence. Id. at 11.
 7         In evaluating evidence from state agency consultants, ALJs may evaluate
 8   these opinions in the same way that they assess other medical opinion evidence in
 9   the file, including considering the supportability and consistency of the opinion.
10   20 C.F.R. §§ 404.1519a(b), 404.1527(c), 416.919a(b), 416.927(c). That is
11   precisely what the ALJ did in the present case. Plaintiff has failed to identify any
12   specific limitations that the ALJ omitted from the RFC that do not stem from her
13   subjective statements, which the ALJ gave sufficient reasons for discounting.
14   There are no other opinions in the file regarding Plaintiff’s physical functioning.
15   The ALJ did not err in giving considerable weight to the state agency doctors.
16   3.    Step two
17         Plaintiff argues the ALJ erred at step two by failing to find obesity to be a
18   severe impairment and making contradictory findings regarding mental health.
19   ECF No. 13 at 19-21.
20         At step two of the sequential evaluation process, the ALJ must determine
21   whether the claimant has any medically determinable severe impairments. 20
22   C.F.R. §§ 404.1520(a)(ii), 416.920(a)(ii). An impairment is “not severe” if it does
23   not “significantly limit” the ability to conduct “basic work activities.” 20 C.F.R.
24   §§ 404.1522(a), 416.922(a). Basic work activities are “abilities and aptitudes
25   necessary to do most jobs.” 20 C.F.R. §§ 404.1522(b), 416.922(b). “An
26   impairment or combination of impairments can be found not severe only if the
27   evidence establishes a slight abnormality that has no more than a minimal effect on
28   an individual’s ability to work.” Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 10
     Case 1:19-cv-03081-JTR      ECF No. 16     filed 04/27/20   PageID.1453 Page 11 of 12




 1   1996) (internal quotation marks omitted). The step-two analysis is “a de minimis
 2   screening device used to dispose of groundless claims.” Webb v. Barnhart, 433
 3   F.3d 683, 687 (9th Cir. 2005).
 4         Plaintiff argues the ALJ erred in failing to find obesity to be a severe
 5   impairment, despite her BMI over 40 and the ALJ implying obesity was
 6   contributing to back pain. ECF No. 13 at 20. Even if the failure to list obesity as a
 7   severe impairment was an error, the error would be harmless because step two was
 8   resolved in Plaintiff’s favor, and Plaintiff fails to identify any credited limitation
 9   associated with obesity that was not considered by the ALJ and incorporated into
10   the RFC finding. See Stout v. Comm’r of Soc. Sec. Admin., 454 F.3d 1050, 1055
11   (9th Cir. 2006); Burch v. Barnhart, 400 F.3d 676, 682 (9th Cir. 2005).
12         Plaintiff also points to the ALJ’s inconsistent step two findings regarding the
13   severity of her mental health impairments, arguing that the contradictory findings
14   render the step two determination unclear and therefore erroneous. While the
15   decision does list affective disorder as a severe impairment in the bold findings (tr.
16   18), the discussion regarding the “paragraph B” criteria makes clear the ALJ found
17   Plaintiff’s affective disorder to be non-severe. Tr. 19-20. Apart from challenging
18   the ALJ’s disposition of Ms. Garcia’s opinion, Plaintiff fails to make any factual
19   argument in favor of finding her mental health impairment to be severe. The ALJ
20   appropriately discussed the evidence, made findings regarding the paragraph B
21   criteria, and addressed each of the opinions in the file regarding Plaintiff’s mental
22   health. Plaintiff has identified no specific legal error in the ALJ’s explanation.
23   The Court finds the ALJ’s analysis to be supported by substantial evidence.
24                                      CONCLUSION
25         Having reviewed the record and the ALJ’s findings, the Court finds the
26   ALJ’s decision is supported by substantial evidence and free of legal error and is
27   affirmed. Therefore, IT IS HEREBY ORDERED:
28         1.     Defendant’s Motion for Summary Judgment, ECF No. 14, is


     ORDER GRANTING DEFENDANT’S MOTION . . . - 11
     Case 1:19-cv-03081-JTR    ECF No. 16    filed 04/27/20   PageID.1454 Page 12 of 12




 1   GRANTED.
 2         2.    Plaintiff’s Motion for Summary Judgment, ECF No. 13, is DENIED.
 3         The District Court Executive is directed to file this Order and provide a copy
 4   to counsel for Plaintiff and Defendant. Judgment shall be entered for Defendant
 5   and the file shall be CLOSED.
 6         IT IS SO ORDERED.
 7         DATED April 27, 2020.
 8
 9                               _____________________________________
                                           JOHN T. RODGERS
10                                UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 12
